Citation Nr: 0828002	
Decision Date: 08/19/08    Archive Date: 08/28/08

DOCKET NO.  05-34 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for right eye retinal 
detachment, status post repair, with blindness.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's spouse


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The veteran served on active duty with the United States Army 
from March 1959 to April 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to the 
benefit sought.  The veteran testified at a personal hearing 
before the undersigned Acting Veterans Law Judge held in 
August 2007 at the RO.


FINDING OF FACT

The veteran's right eye retinal detachment, status post 
repair, with blindness, is at least as likely as not related 
to an in-service injury of the right eye.


CONCLUSION OF LAW

Service connection for right eye retinal detachment, status 
post repair, with blindness, is warranted.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  To establish service connection, there must be a 
medical diagnosis of a current disability; medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
Competent medical evidence may also include statements 
conveying sound medical principles found in medical 
treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  

Importantly, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b). 

Here, service treatment records establish that in January 
1962, the veteran was struck in the right eye during a 
volleyball game.  He was treated for a hyphema, or blood in 
the eye.  Some corneal edema was present.  He was treated 
conservatively, and within three days of the injury, the eye 
was clear of blood.  Examination approximately one week after 
the injury showed 20/20 vision bilaterally.  The right cornea 
was clear.  The anterior chamber of the eye had a plus one 
flare and plus one cells.  The lens and fundus were 
unremarkable.  Only a very, very faint flare was reported 
after another week, and on February 1962 separation 
examination, no disability, dysfunction, or complaint related 
to the right eye was noted.

Private treatment records from November 1967 through 1987 
reveal periodic vision examinations.  At no time did the 
treating doctor note dysfunction or damage of the retina.  A 
refractive error was noted, and the veteran did wear glasses, 
but the eye was otherwise reported to be within normal limits 
for the veteran's age.  In February 1988, during a routine 
examination, the doctor noted symptoms consistent with 
retinal detachment or splitting in the right eye.  Laser 
surgery was performed to prevent any further deterioration.

In September 1997, the veteran reported that he had been 
experiencing a "swishing sound" on the right side of his 
head for six or seven years, and worried that this might be 
associated with vision impairment he was experiencing.  
Examination revealed a retinal detachment on the right side.  
He subsequently underwent cataract removal in the left and 
right eyes.  As a result, doctors note visual acuity of 
finger counting at six feet on the right.  Further surgery 
was not recommended, and the prognosis for improvement was 
poor.

A VA examination was conducted in March 2004.  The examiner, 
an ophthalmologist, reviewed the claims file and noted the 
foregoing history.  Vision in the right eye was observed to 
be finger counting at one foot.  The examiner noted that 
testing in the 1970's was negative for retinal damage or 
dysfunction, and vision problems associated with the retina 
did not begin until the 1980's.  The examiner opined that in 
light of the passage of time between trauma and a showing of 
disability, combined with the normal examinations over that 
period, it could not be stated that the in service injury was 
related to the currently diagnosed retinal problems.

In May 2005, Dr. CRS, the doctor who first diagnosed the 
retinal detachment in 1988, submitted correspondence 
summarizing the veteran's vision history and treatment.  He 
noted that the in-service injury was severe enough to cause 
angle recession and hyphema.  Despite the time between injury 
and retinal detachment, the in-service trauma "may well have 
contributed to his detachment."  He also noted that the 
veteran's near-sightedness was a factor and that the majority 
of detachments are spontaneous. He could not, however, say 
the injury had no effect on the disability.

Dr. RFM, a retinal specialist, submitted a statement in 
February 2006.  He opined that in light of the "severe 
ocular injury" to the right eye and medical literature on 
the subject, "it is perfectly reasonable" that the veteran 
sustained some injury to the retina in 1962, such as a 
peripheral retinal break.  He indicated that unless a 
specialist examined the veteran between the time of injury 
and the actual detachment, such a break could have gone 
undetected.  Dr. RFM stated that the veteran's low level of 
myopia constituted a minimal risk factor for detachment.  He 
further observed that only the right eye had been affected; 
the left eye was healthy vis a vis the retina and unlikely to 
undergo a detachment.  The doctor concluded that the right 
eye retinal detachment was related to the in-service trauma.

A second VA examination was conducted in March 2007, by an 
optometrist.  The examiner reviewed the claims file and 
accurately recounted the veteran's medical history.  He 
opined that the retinal detachment was less likely than not 
related to the in-service trauma.  He based the opinion on 
the passage of 20 years between injury and symptom, 
intervening normal examinations, and a lack of retinal breaks 
observed in 1988.  

The veteran sought a medical opinion from Dr. EEL in August 
2007.  After review of the veteran's records, he opined that 
it was "certainly reasonable" to consider the retinal 
detachment as related to the 1962 trauma.  He felt that the 
veteran's myopia predisposed him to a detachment, and the 
injury could have further set the stage for detachment.  In 
the absence of a thorough examination between 1962 and 1988, 
the question could not be resolved with certainty.  Dr. EEL 
observed that it was well documented that an eye injury as 
severe as the veteran's can predispose the retina to 
detachment later in life.  He felt a nexus was "highly 
likely."

During the August 2007 Travel Board hearing, the veteran and 
his wife argued that his private doctor's opinions were 
entitled to greater weight in adjudication, as they were 
supplied by ophthalmologists and retinal specialists instead 
of an optometrist or a practitioner who was not known to be a 
retinal specialist.  The veteran denied any trauma to the eye 
outside of service.

The Board agrees that the private medical opinions are 
entitled to at least equal weight to the VA medical opinions, 
and hence finds that the evidence is in equipoise and 
supports a finding of a nexus between the in-service injury 
and current disability.  VA doctors stress that the passage 
of time between injury and the first manifestations of 
detachment in 1988, as well as apparently normal examination 
over that period, undercut the allegation of a nexus.  The 
private doctors also recognize the gap in time and the normal 
examinations, but note as well that some signs of damage 
would not have been readily identifiable and could have, and 
likely did, exist since 1962.  The Board finds persuasive the 
opinion of Dr. EEL, whose opinion noted that the severity of 
injury in 1962, irrespective of any degree of unseen damage, 
would predispose the veteran to a detachment.  As Dr. RMF 
observed, the detachment only in the injured right eye, with 
no sign of impairment or danger of detachment in the left 
eye, supports the conclusion that the in-service injury was a 
factor.  The benefit of the doubt is resolved in favor of the 
veteran, and service connection for right eye retinal 
detachment, status post repair, with blindness, is granted.  
38 U.S.C.A. § 5107(b). 


ORDER

Service connection for right eye retinal detachment, status 
post repair, with blindness, is granted.




____________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


